                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

 NISSAN NORTH AMERICA, INC.,                      )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )
                                                         No. 3:19-cv-0396
                                                  )
                                                         JUDGE ALETA A. TRAUGER
 CONTINENTAL AUTOMOTIVE                           )
                                                         MAGISTRATE JUDGE NEWBERN
 SYSTEMS, INC. (successor to Continental          )
 Teves, Inc.); CONTITECH NORTH                    )
                                                         ORAL ARGUMENT
 AMERICA, INC.; and CONTINENTAL                   )
                                                         REQUESTED
 TIRE THE AMERICAS, LLC (successor to             )
 Continental Tire North America, Inc.)            )
                                                  )
         Defendants.                              )
                                                  )

     DEFENDANTS CONTINENTAL AUTOMOTIVE SYSTEMS, INC.’S CONTITECH
     NORTH AMERICA, INC.’S AND CONTINENTAL TIRE THE AMERICAS, LLC’S
              RESPONSE TO PLAINTIFF’S MOTION TO COMPEL

I.      BACKGROUND

        Below, Continental confirms its fulsome production of responsive documents organized by

category and subject matter. First, however, Continental needs to address two foundational flaws

in Nissan’s arguments regarding design responsibility for the braking system at issue and its

woefully deficient document production in this matter.

        A.      Nissan, Not Continental, Designed and Validated the Vehicle Braking
                System at Issue

        Continental’s own motion to compel explains in detail that, as the brake system’s

integrator, Nissan designed and validated the braking system for the vehicle involved in the

Bernardino litigation (the “Subject Vehicle”) (Dkt. 109, Continental Mot. at p. 6-8). A brake

system’s integrator incorporates the various brake components, assemblies, and sub-systems into




     Case 3:19-cv-00396 Document 113 Filed 08/27/20 Page 1 of 8 PageID #: 5995
an integrated system and is responsible for ensuring those components, assemblies, and sub-

systems function together and as intended. Nissan’s integrated system therefore reflects Nissan’s

choices, priorities, and specifications for that system, its multiple sub-systems, and its various

components and assemblies. Nissan purchased those sub-systems, components, and assemblies

from multiple suppliers. Continental was just one of many.

       The brake components and assemblies supplied by Continental for the Subject Vehicle are

known as the actuation control unit (“ACU” or “Brake Booster Assembly”), the integrated

control unit (“ICU”), and a yaw rate sensor. Continental did not supply the numerous other brake

components and assemblies that comprise the complete and integrated brake system, including the

wheel speed sensors, the pedal assembly, the corner module (which includes the brake calipers,

rotors, and pads), wheel bearings, and knuckles. Nissan purchased them from other suppliers. In

doing so, Nissan also made critical choices regarding:

      brake component sizing,

      hardware and software configuration,

      component and assembly function,

      target performance and “feel” characteristics for each component and assembly, and

      the braking system as a whole.

       After it specified the various components and assemblies and selected who would supply

each of them, Nissan’s brake system teams in the United States and Japan combined them into an

integrated braking system. Those teams developed, tested and tuned the braking system as an

integrated whole. The behavior and feel of that integrated system therefore each bear Nissan’s

indelible stamp.


                                                2

  Case 3:19-cv-00396 Document 113 Filed 08/27/20 Page 2 of 8 PageID #: 5996
Case 3:19-cv-00396 Document 113 Filed 08/27/20 Page 3 of 8 PageID #: 5997
Case 3:19-cv-00396 Document 113 Filed 08/27/20 Page 4 of 8 PageID #: 5998
II.      CONTINENTAL’S PRODUCTION IS RESPONSIVE AND ORGANIZED

         Having now clarified the limited component and assembly supplier role that Continental

played in the design and development of Nissan integrated braking system at issue, Continental

will address the responsive documents it located and produced reflective of that role.

         A.     Continental’s Production is Organized by Subject Matter and Cross
                Referenced by Bates Number

         Continental has produced and updated its production logs that are organized by request

and include specific references to responsive documents and Bates ranges. For convenience in the

context of this motion, Continental has color coded the production logs to correlate with the

subject matter of Nissan’s motion. Those logs are attached as Exhibit 3.

         B.     Continental Provided Nissan Metadata for the Productions

         When Continental examines the native documents it collected and produced to Nissan in

the same format, it can view the metadata, including information about the author, file name, date,

and last modified information. Pursuant to the parties’ agreed production protocol, Continental’s

document production was made in single page TIFF format with load files for the Relativity

database system. (Ex. 4). The Relativity load files contain the associated metadata, which also can

be accessed in the native documents themselves under the “info” tab. Continental does not

understand why Nissan’s lawyers cannot view the metadata in the productions. Nissan has never

requested assistance or a meet-and-confer to walk through that issue, but Continental is available

to do so through its counsel.




                                                5

      Case 3:19-cv-00396 Document 113 Filed 08/27/20 Page 5 of 8 PageID #: 5999
       C.      Continental Has Identified and Produced the Documents Identified in
               Nissan’s Motion

               1.      Commercial Documents, Including Quotations, Purchase Orders, and
                       Communications

       As set forth in Continental’s production logs, Continental has produced Nissan’s request

for quotation for brake components and assemblies and Continental’s responsive quotations,

documents, and communications, all of which are highlighted in blue. Continental also produced

the oldest version of any Nissan purchase orders it could locate for brake components in the X61A

Program. (Ex. 3, (highlighted in blue)).

       2.      Patent Documents Relating to Continental’s Components and
               Assemblies

       Continental has produced the patents requested by Nissan associated with the components

and assemblies supplied to Nissan for the Subject Vehicle.1 (Ex. 3, (highlighted in purple)).

       3.      Specifications, Drawings, and Blueprints for Continental’s Components and
               Assemblies

       Continental’s production includes the specifications, drawings, and blueprints associated

with the components and assemblies supplied by Continental. These specifications, drawings, and

blueprints are included in the engineering release files for the particular components and

assemblies. (Ex. 3, (highlighted in green)).

       4.      Design, Testing, and Validation Documents

       Continental’s production includes the design and development record for the Continental-

supplied components and assemblies, including design validation documents and reports,



1
 The “8,033,618 Patent” Nissan claims applies to the ACU in the Subject Vehicle is incorrect
because it describes different OHB hardware, software, and functionality than is incorporated into
the Subject Vehicle.
                                                 6

    Case 3:19-cv-00396 Document 113 Filed 08/27/20 Page 6 of 8 PageID #: 6000
performance validation documents and reports, “DFMEA” and “PFMEA,” tests and reports

concerning the assemblies and components, and production part approval process (“PPAP”)

documents and communications regarding the components and assemblies. (Ex. 3, (highlighted in

orange)).

       5.      Communications Regarding Continental’s Components and Assemblies

       Nissan’s statement that Continental’s production consists “of only approximately (10) ten

e-mails” is puzzling and inaccurate. Continental’s productions in this matter and the Bernardino

litigation include many hundreds of pages of internal and external emails, communications, and

meeting minutes with Nissan employees in the United States and Japan concerning Continental’s

components and assemblies. These emails and communications are highlighted in yellow. (Ex. 3,

(highlighted in yellow)).

III.   CONCLUSION

       Because Continental has (i) complied with its obligations under Fed. R. Civ. P. 26 to search

for documents responsive to Nissan’s discovery requests, (ii) made a robust production of

documents responsive to those discovery requests, and (iii) set forth in detail the bates ranges of

the documents in the Bernardino Litigation file and in its supplemental productions that contain

the very documents and communications that Nissan claims has not been produced, this Court

should deny Nissan’s motion, and for the reasons stated above and in Continental’s moving

papers, the Court should grant Continental’s motion.




                                                7

   Case 3:19-cv-00396 Document 113 Filed 08/27/20 Page 7 of 8 PageID #: 6001
                                           Respectfully submitted,

Dated: August 27, 2020                     /s/ W. Scott Sims
                                           W. Scott Sims
                                           SIMS FUNK, PLC
                                           3322 West End Ave. #200
                                           Nashville, TN 37203
                                           (615) 454-9335

                                           and

                                           Herbert C. Donovan (admitted pro hac vice)
                                           Andrew B. Fromm (admitted pro hac vice)
                                           BROOKS WILKINS SHARKEY & TURCO PLLC
                                           401 S. Old Woodward Ave. Suite 400
                                           Birmingham, MI 48009
                                           (248) 971-1800

                                           Attorneys for Defendants Continental Automotive
                                           Systems, Inc., ContiTech North America, Inc., and
                                           Continental Tire the Americas, LLC


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing was served on the following
individuals via the Court’s CM/ECF system on August 27, 2020:

       Eugene N. Bulso, Jr.
       Paul J. Krog
       Leader, Bulso & Nolan, PLC
       414 Union Street, Suite 1740
       Nashville, TN 37219

                                                   /s/ W. Scott Sims




                                              8

  Case 3:19-cv-00396 Document 113 Filed 08/27/20 Page 8 of 8 PageID #: 6002
